Title: From George Washington to Beverley Robinson, 8 May 1763
From: Washington, George
To: Robinson, Beverley



Dear Sir
Mount Vernon May 8th 1763.

The Inclosed for my friend Collo. Stewart is of some consequence, and I take the liberty of recommending of it to your care—If he should be Imbarked for England as I must suppose he is before this (by his Letters) pray be so good as to forward

the packet to him by a safe conveyance—if in York you will do me a favour in delivering of it—and in either case of hearing by Post whether it got safe to your hands or not.
Mr Peter Robinson has been paid the amt of your Acct as I doubt not but he has advised you—We have little News stirring, the Definitive Treaty of Peace at last seems concluded and gives general Joy to the People of this part of the World.
I parted with the Speaker (who is in a way of adding to his Family) about four days ago in perfect health. I beg you will make a tender of my Compliments to Mrs Robinson and your Family and do me the favour to believe that with very great esteem I remain Dr Sir Yr Most Obedt Hble Servt

Go: Washington

